16‐4166‐cv 
Citizens Insurance Company v. Risen Foods, LLC 
                                                                                  

                                                 UNITED STATES COURT OF APPEALS 

                                                              FOR THE SECOND CIRCUIT 

                                                                        August Term 2017 

         Argued:  October 17, 2017                                   Decided: January 22, 2018 

                                                                        Docket No. 16‐4166 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
CITIZENS INSURANCE COMPANY OF AMERICA, 

                       Plaintiff‐Counter‐Defendant‐Appellant, 
                        
                              v. 

RISEN FOODS, LLC, PETR A. TKACH, JASON J. TANNER,  
CRISTINA TANNER, 
 
                   Defendants‐Counter‐Claimants‐Appellees.  
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 

Before:  NEWMAN and CABRANES,   Circuit Judges,  and CHATIGNY,1 District Judge.  

         Appeal  from  the  Nov.  23,  2016,  judgment  of  the  United  States  District 

Court for the Northern District of New York (Brenda K. Sannes, District Judge), 
                                                                     

       Judge Robert N. Chatigny, of the United States District Court for the District of 
         1

Connecticut, sitting by designation. 
declaring  that  Citizens  Insurance  Company  of  America  is  obligated  to  defend 

and,  if  necessary,  indemnify  Risen  Foods,  LLC,  and  Petr  A.  Tkach  under  a 

businessowners policy and an umbrella policy in an underlying suit brought by 

Jason  J.  Tanner and  Cristina  Tanner  for  damages  arising  out  of  a  motor  vehicle 

accident. 

      Reversed.                         

                                           Michael P. Kandler, Goldberg Segalla LLP, White 
                                                Plains,  NY,  for  Plaintiff‐Counter‐
                                                Defendant‐Appellant. 
                                            

                                           Laurence D. Behr, Barth Sullivan Behr, Buffalo, 
                                                NY,  for  Defendants‐Counter‐Claimants‐
                                                Appellees. 
                                            

JON O. NEWMAN, Circuit Judge: 

      In  this  insurance  coverage  dispute,  Citizens  Insurance  Company  of 

America  (“Citizens”)  appeals  from  the  Nov.  23,  2016,  judgment  of  the  United 

States  District  Court  for  the  Northern  District  of  New  York  (Brenda  K.  Sannes, 

District Judge). The judgment declared that Citizens is obligated to defend and, if 

necessary,  indemnify  Risen  Foods,  LLC  (“Risen”)  and  Petr  A.  Tkach  under  a 

businessowners  policy  and  an  umbrella  policy,  both  issued  by  Citizens,  in  an 
underlying  suit  brought  by  Jason  J.  Tanner  and  Cristina  Tanner  for  damages 

arising out of a motor vehicle accident. 

       Because we conclude that Risen’s vehicle was not covered by either policy, 

we reverse. 

                                           Background 

       On  April  29,  2013,  a  van  owned  by  Risen  and  driven  by  Tkach,  a  Risen 

employee,  collided  with  a  truck  driven  by  Tanner.  Tanner  suffered  serious 

injuries.  Later  in  2013,  Tanner  and  his  wife,  Cristina,  sued  Risen  and  Tkach  for 

Tanner’s injuries and related loss of services (“underlying suit”). 

       The  Risen  vehicle  was  insured  under a  commercial  auto  policy  issued  by 

State Farm Insurance Company (“State Farm”) with a liability limit of $1,000,000 

per  occurrence.  State  Farm  has  provided  defense  and  indemnity  coverage  to 

Risen  and  Tkach  with  respect  to  the  underlying  suit  and  offered  close  to  the 

policy limit to settle it. 

       Citizens issued to Risen a businessowners policy and an umbrella policy. 

Both  policies  bear  the  same  policy  number,  OBF‐9828714‐00,  and  the 

SCHEDULE OF UNDERLYING POLICIES of the umbrella policy states, “This 


                                                 3 

        
schedule  is  part  of  Policy  Number:  OBF‐9828714‐00.”  The  businessowners 

policy  has  a  limit  of  $1,000,000  per  occurrence,  and  the  umbrella  policy  has  a 

limit of $2,000,000 per occurrence. 

          The  policy  provisions.  The  businessowners  policy  in  section  II(A)(1),  titled 

“Business Liability,” provides: 

                “We  will  pay  those  sums  that  the  insured  becomes  legally 
          obligated  to  pay  as  damages  because  of  ‘bodily  injury’,  ‘property 
          damage’ or ‘personal and advertising injury’ to which this insurance 
          applies.” 
                  
          The businessowners policy in section II(B), titled “Exclusions,” provides: 

          “This insurance does not apply to 

          .  .  . 

          “g. Aircraft, Auto or Watercraft 

          “‘Bodily  injury’  or  ‘property  damage’  arising  out  of  the  ownership . . . of 
          any . . . ‘auto’ . . . owned . . . by . . . any insured.” 
                   
          The  businessowners  policy  contains  an  endorsement  captioned  “HIRED 

AUTO  AND  NON‐OWNED  AUTO  LIABILITY  –  NEW  YORK”  (“the 

endorsement”),  which  states,  “This  endorsement  modifies  insurance  provided 




                                                    4 

           
under  the  following:  BUSINESSOWNERS  POLICY.”  Under  the  heading  titled 

“Coverage,” the endorsement provides: 

       “1. Hired Auto Liability        

      “The  insurance  provided  under  Section  II  –  Liability  of  the 
      Businessowners  Liability  Coverage  Form,  Paragraph  A.1.  Business 
      Liability, applies to ‘bodily injury’ or ‘property damage’ arising out 
      of  the  maintenance  or  use  of  a  ‘hired  auto’  by  you  or  your 
      ‘employees’ in the course of your business. 
       
      “2. Non‐Owned Auto Liability 
       
      “The  insurance  provided  under  the  Businessowners  Liability 
      Coverage  Form,  Paragraph  A.1.  Business  Liability,  applies  to 
      ‘bodily  injury’  or  ‘property  damage’  arising  out  of  the  use  of  any 
      ‘non‐owned auto’ in your business by any person other than you.” 
       
      The  umbrella  policy  in  section  I(A)(1)(a),  titled  “Insuring  Agreement,” 

provides: 

      “We  will  pay  on  behalf  of  the  insured  the  ‘ultimate  net  loss’  in 
      excess  of  the  ‘retained  limit’  because  of  ‘bodily  injury’  or  ‘property 
      damage’ to which this insurance applies. We will have the right and 
      duty  to  defend  the  insured  against  any  ‘suit’  seeking  damages  for 
      such  ‘bodily  injury’  or  ‘property  damage’  when  the  ‘underlying 
      insurance’  does  not  provide  coverage  or  the  limits  of  ‘underlying 
      insurance’ have been exhausted. . . . However, we will have no duty 
      to defend the insured against any ‘suit’ seeking damages for ‘bodily 
      injury’  or  ‘property  damage’  to  which  this  insurance  does  not 
      apply.” 
       

                                                 5 

       
          The  umbrella  policy  in  section  V(24),  titled  “DEFINITIONS,”  defines 

    “underlying  insurance”  as  “any  policies  of  insurance  listed  in  the  Declarations 

    under  the  Schedule  of  ‘underlying  insurance’.”  The  Schedule  of  Underlying 

    Policies appears as follows: 

           

     CARRIER POLICY NUMBER &                    TYPE OF           APPLICABLE LIMITS OR 
     PERIOD                                     POLICY            AMOUNT OF INSURANCE 
     (a) Carrier:                           Commercial            $1,000,000  Each 
     CITIZENS INSURANCE                     General Liability     Occurrence 
     COMPANY OF AMERICA                     X Non‐owned &         $2,000,000  General  
     Policy Number: OBF‐9828714‐00          Hired Autos                     Aggregate 
     Policy Period:                                               $2,000,000  
     01/15/2013 TO  01/15/2014                                    Product/Completed  
                                                                  Operations 
                                                                  Aggregate  
     (b) Carrier:                           Comprehensive         Bodily Injury and Property 
                                            Automobile            Damage Liability  
     Policy Number:                         Liability             Combined 
     Policy Period:                                               $           Each Accident 
                                                                  Bodily Injury 
                                                                  $           Each Person 
                                                                  $           Each Accident 
                                                                  Property Damage 
                                                                  $           Each Accident            
 

          The  schedule  explains  that  the  “X”  preceding  “Non‐owned  &  Hired 

    Autos” in the second column of the first row (not counting captions) “indicates 
                                                   6 

           
these  broadening  or  optional  coverages  are  provided  in  the  Underlying 

Insurance.”  

       As  the  schedule  indicates,  the  first  row  (item  (a))  lists  the  Citizens 

businessowners  policy,  identified  by  number,  as  an  underlying  policy,  and  the 

second  row  (item  (b)),  where  an  underlying  automobile  policy  would  be 

expected to be listed, is blank. 

       The umbrella policy in section I(A)(2), titled “Exclusions,” provides: 

       “This insurance does not apply to: 

       .  .  . 

       “f. Auto Coverages 

       “(1)  ‘Bodily  injury’  or  ‘property  damage’  arising  out  of  the  ownership, 
       maintenance or use of any ‘auto’ which is not a ‘covered auto.’” 
        
       The  umbrella  policy,  in  section  V(5),  titled  “DEFINITIONS,”  defines 

“covered  auto”  to  mean  “only  those  ‘autos’  to  which  ‘underlying  insurance’ 

applies.” 

       Communications  between  insured  and  insurer.    On  May  13,  2013,  Gerald 

Pasqualetti,  a  Risen  co‐owner,  telephoned  the  Citizens  call  center  to  report  the 

April 29 accident and spoke to Nancy Rauscher. In the recorded call, Pasqualetti 

                                                7 

        
first  explained  that  “[o]ur  auto  insurance  and  all  of  that  is  through  State  Farm, 

that’s all taken care of.” He then reported that the other driver was in a coma and 

added, “[W]e wanted to call you as our general liability carrier just to make sure 

you  are  on  notice.”  He  also  told  Rauscher  that  the  policy  number  was 

OBF9828714. 

       On June 4, 2013, after Citizens employees appeared to have concluded that 

Risen  was  claiming  coverage  only  under  the  umbrella  policy,  Citizens  sent 

Pasqualetti  a  letter  denying  coverage  under  that  policy  because  the  State  Farm 

policy was not listed on the schedule of underlying policies. 

       After  Tanner  and  his  wife  filed  their  lawsuit  against  Risen  and  Tkach  on 

December 30, 2013, Risen sent their complaint to Citizens on January 3, 2014. On 

January  14,  2014,  Citizens  again  notified  Pasqualetti  that  no  coverage  existed 

under the umbrella policy. 

       The  pending  lawsuit.  Citizens  filed  the  pending  suit  on  April  29,  2014, 

against Risen, Tkach, and the Tanners, seeking a declaration that Citizens had no 

duty to defend or indemnify Risen or Tkach with respect to the Tanners’ lawsuit. 

On July 4, 2014, the defendants filed an answer and a counterclaim, asserting that 


                                                  8 

        
Citizens  had  a  duty  to  defend  and  indemnify  Risen  and  Tkach  under  both  the 

businessowners  policy  and  the  umbrella  policy.  Both  sides  filed  motions  for 

summary judgment. 

       The  District  Court  denied  Citizens’  motion  and  granted  the  defendants’ 

motion.  First,  the  Court  ruled  that  Risen’s  initial  call  to  Citizens’  call  center  on 

May 13, 2013, sufficed as notice of a claim under the businessowners policy and 

triggered  Citizens’  obligation  to  “give  written  notice  as  soon  as  is  reasonably 

possible”  of  a  “denial  of  coverage  to  the  insured  and  the  injured  person.”  N.Y. 

Ins. Law § 3420(d)(2). 

       The  Court  then  ruled  that  the  claim  against  Citizens  with  respect  to  an 

owned  vehicle  was  outside  the  coverage  of  the  endorsement  to  the 

businessowners  policy  but  within  the  coverage  of  that  policy  itself.  The  Court 

understood  the  endorsement  to  modify  the  businessowners  policy  “by  adding 

supplemental  coverage  (for  non‐owned,  hired  autos).”  However,  the  Court 

stated  that  “the  auto  exclusion  remains  in  full  effect,”  and  then  concluded, 

“[W]hile  this  claim  was  outside  the  scope  of  the  endorsement,  it  was  not  by 




                                                   9 

        
reason  of  the  auto  exclusion,  outside  of  the  scope  of  coverage  provided  by  the 

policy.” 

       By  deeming  coverage  precluded  by  the  auto  exclusion,  the  Court  then 

noted that Citizens was required, under section 3420(d)(2), to give timely notice 

disclaiming liability “with respect to the automobile exclusion” and had failed to 

do so. The Court rejected Risen’s argument that its liability was precluded both 

by lack of coverage in the policy, which would not require timely notice, and by 

the automobile exclusion, which would require such notice. 

       With  respect  to  the  umbrella  policy,  the  District  Court  first  rejected 

Citizens’ argument, based on Hasbani v. Nationwide Mutual Insurance Co., 98 A.D. 

3d  563  (2d  Dept.  2012),  that  this  policy  did  not  apply  because  the  State  Farm 

automobile  policy  was  not  listed  as  an  underlying  policy.  The  Court  explained 

that the Citizens umbrella policy is broader than the umbrella policy in Hasbani, 

requiring Citizens to pay because of injury “to which this insurance applies.” The 

Court  then  ruled  that  the  umbrella  policy  applied  to  the  claim  at  issue  because 

Risen  was  a  named  insured,  as  was  Tkach,  an  employee  of  Risen.  Finally, 

acknowledging  the  auto  exclusion  of  the  umbrella  policy,  the  Court  ruled  that 


                                                10 

        
Citizens’  disclaimer  of  liability  under  the  umbrella  policy  was  ineffective  to 

comply with section 3420(d)(2) because the disclaimer relied only on the lack of 

listing of the State Farm policy as an underlying insurance and did not mention 

the auto exclusion. 

       Having ruled that both the businessowners policy and the umbrella policy 

obligated Citizens to defend and indemnify, the District Court granted summary 

judgment to the counterclaiming defendants. 

                                        Discussion 

       On the preliminary issue whether Pasqualetti’s phone call to Citizens’ call 

center  sufficed  as  the  insured’s  timely  notice  of  the  accident,  we  agree  with  the 

District  Court  that  the  call  gave  notice  that  Risen  was  seeking  coverage  under 

both  the  businessowners  policy  and  the  umbrella  policy.  Pasqualetti  provided 

the number that Citizens used for both policies. If an insurer wants to make sure 

that its policy numbers apply only to separate policies, its obvious remedy is to 

assign  different  numbers  to  each  policy.  Furthermore,  Pasqualetti,  in  the 

recorded phone call, twice said he was alerting Citizens as our “general liability 

carrier.” 


                                                 11 

        
      However, on the issue whether either the businessowners or the umbrella 

policies  obligate  Citizens  to  defend  or  indemnify  with  respect  to  an  accident 

involving a vehicle owned by Risen, we disagree with the District Court. In our 

view,  the  case  is  squarely  governed  by  our  decision  in  NGM  Insurance  Co.  v. 

Blakely  Pumping,  Inc.,  593  F.3d  150  (2d  Cir.  2010)  (“NGM”).  NGM,  like  the 

pending case, involved a claim under a businessowners policy to which had been 

added a hired auto and non‐owned auto endorsement. The claim was based on 

an accident involving a vehicle owned by the insured. The District Court in NGM 

first ruled that the endorsement modified the policy and “the two must be read 

together  as  they  constitute  the  insurance  agreement.”  NGM  Insurance  Co.  v. 

Blakely  Pumping,  Inc.,  No.  07  CIV  6517‐WGY,  2009  WL  765042,  at  *3  (S.D.N.Y. 

Mar. 23, 2009) (“NGM Dist. Ct. Op.”). 

      The  District  Court  in  NGM  then  ruled  that,  because  of  the  definitions  of 

covered autos in the endorsement, “no coverage is afforded under the Policy and 

Endorsement”  for  the  insured’s  owned  vehicle.  Id.  at  *4.  Then  the  Court  ruled 

that  the  endorsement’s  exclusion  applied,  that  the  insurer  had  not  given  the 




                                               12 

       
required  timely  notice  of  a  disclaimer  based  on  the  exclusion,  and  that  the 

insurer could not deny coverage. See id. at *5.        

      We  reversed.  Acknowledging  that  “[d]etermin[ing]  whether  there  is  no 

coverage  by  reason  of  exclusion  as  opposed  to  lack  of  inclusion  can  be 

‘problematic,’”  NGM,  593  F.3d  at  153  (citing  Worcester  Insurance  Co.  v. 

Bettenhauser, 95 N.Y.2d 185, 189 (2000)), we ruled:  

             “The  Endorsement  did  not  generally  cover  auto  accidents;  it 
      covered  only  accidents  arising  from  the  use  of  a  ‘Hired  Auto’  or 
      ‘Non‐Owned Auto.’ Those terms were defined in such a way that an 
      employee’s  or  officer’s  vehicle,  like  [the  insured’s]  pick‐up  truck, 
      could never be covered. . . . In short, there was no coverage by reason 
      of lack of inclusion, and thus no notice of disclaimer was required.” 
              

      Id.  at  154  (emphasis  in  original)  (internal  quotation  marks  and  citation 

omitted). As we noted, “[N]otice is not required where there is no coverage ‘by 

reason of lack of inclusion.’” Id. at 153 (quoting Zappone v. Home Insurance Co., 55 

N.Y.2d 131, 137 (1982)). 

      The  operative  language  of  the  endorsement  in  NGM  is  identical  to  the 

operative  language  in  the  endorsement  added  to  the  Citizens  businessowners 




                                              13 

       
policy in the pending case. See Joint Appx. A‐234‐35, NGM, supra, No. 09‐1655‐cv; 

Joint Appx. A‐937‐38, Citizens Insurance Co. v. Risen Foods, LLC, No. 16‐4166‐cv.  

The only differences, set out in the margin,2 are trivial variations in the labeling 

of cross‐referenced sections of the businessowners policies. 

       The  insured  defendants  in  the  pending  case  seek  to  distinguish  NGM  on 

the  ground  that  “[t]he  timeliness  of  [the]  disclaimer  was  not  at  issue  in  NGM.” 

Br. for Defendants at 35. This is incorrect. As the District Court noted in that case, 

NGM argued that even if a disclaimer was necessary, “NGM timely disclaimed 

the  coverage.”  NGM Dist. Ct. Op. at  *3.  In  addition,  on  appeal,  Section  II  of  the 


                                                                   

       2    There are three differences: 
        
       1. Section A(1) of the NGM endorsement begins, “The insurance provided under 
the  Businessowners  Liability  Coverage  Form,  Paragraph  A.1  Business  Liability,  
applies . . . .” Section A(1) of the Citizens endorsement inserts the words “Section II – 
Liability of” between “under” and “the Businessowners Liability Coverage Form.” 
       2.  Section  B(1)  of  the  NGM  endorsement  begins,  “The  exclusions,  under  the 
Businessowners  Liability  Coverage  Form,  Paragraph  B.1  .  .  .  .”  Paragraph  B(1)  of  the 
Citizens endorsement inserts the words “the Section II – Liability of” between “under” 
and “the Businessowners Liability Coverage Form.” 
       3.  Section  B(2)  of  the  NGM  endorsement  begins,  “Who  is  An  Insured  in  the 
Businessowners  Liability  Coverage  Form  .  .  .  .”  Paragraph  B(1)  of  the  Citizens 
endorsement  inserts  the  words  “Section  II  –  Liability  of”  between  “under”  and  “the 
Businessowners Liability Coverage Form.” 


                                                                      14 

        
brief  for  the  insured  defendants  in  NGM  was  captioned  “NGM  INSURANCE 

COMPANY’S  DISCLAIMER  OF  COVERAGE  WAS  UNTIMELY,”  and  argued 

the  point  in  detail,  see  Br.  for  Defendants  at  14,  NGM,  supra,  No.  09‐1655‐cv.  In 

response, the insurer argued that no timely disclaimer was required because the 

endorsement’s  definition  of  covered  autos  did  not  include  owned  vehicles,  see 

Reply Br. for Plaintiff at 4‐9, NGM, supra, No. 09‐1655‐cv, an argument that this 

Court accepted in reversing the District Court. 

       Thus, timeliness of the insurer’s disclaimer was put in issue by the insured 

defendant  in  NGM,  although  not  resolved  by  this  Court  because  of  the  lack  of 

coverage.3 The  insured  defendants  in  the  pending  case  have  advanced  no  valid 

basis  for  distinguishing  NGM,  and  that  decision,  involving  an  endorsement 

identical in all material respects to the endorsement in the pending case, requires 
                                                                   

       3  There  were  two  disclaimers  in  NGM.  As  our  Court  reported,  “On  March  23, 
2006, NGM disclaimed coverage, based on the Policy’s exclusion for autos.” NGM, 593 
F.3d at 152. We ruled that this disclaimer was timely. See id. at 154 n.2 (“NGM did, in 
fact,  timely  disclaim  based  on  the  Policy’s  general  auto  exclusion.”).  Then,  after  the 
insured on July 24, 2006, called NGM’s attention to the endorsement, NGM two weeks 
later  “again  disclaimed  coverage,”  relying  on  language  in  the  endorsement.  See  id.  at 
152.  Our  Court  did  not  rule  on  the  timeliness  of  this  second  disclaimer,  deeming  the 
endorsement’s language to be a definition that did not include Blakely’s vehicle, rather 
than an exclusion that required a timely disclaimer.  


                                                                      15 

        
the  same  ruling  here:  timely  disclaimer  was  not  required  because  the  policy 

provided no coverage for an owned vehicle. 

       In the pending case, the District Court understood Citizens to be arguing 

that  “the  auto  exclusion  is  ‘a  redundant  exclusion’  and  of  no  consequence.” 

Memorandum‐Decision  and  Order,  Citizens  Insurance  Co.  of  America  v.  Risen 

Foods, LLC, No. 14‐0493, at 21 (N.D.N.Y. Nov. 23, 2016). The Court rejected what 

it  understood  the  argument  to  be,  noting  that  courts  must  interpret  policies  in 

such a way as not to render “‘a portion of [a] provision meaningless.’” Id. (citing 

Pichel v. Dryden Mutual Insurance Co., 117 A.D.3d 1267, 1268 (3d Dep’t 2014)). But 

meaninglessness was not quite Citizens’ point. The insurer did not argue that the 

exclusion  was  meaningless,  only  that  it  was  redundant  because  of  lack  of 

coverage for owned autos. 

       It is not surprising that a document, especially one drafted by an insurance 

company,  would  use  a  “belt  and  suspenders”  approach,  using  definitional 

language to avoid inclusion of coverage and also adding language of exclusion. 

That  was  true  in  NGM  and  is  true  here.  In  both  cases,  the  result  of  lack  of 




                                                16 

        
coverage  means  that  timely  notice  of  disclaimer  because  of  exclusion  was  not 

required. See Zappone, 55 N.Y.2d at 134. 

       As  to  the  umbrella  policy,  it  is  arguable  that  it  provides  no  coverage 

simply  because  the  only  listed  underlying  policy,  the  businessowners  policy, 

does  not  provide  coverage,  and  the  State  Farm  policy,  which  does  provide 

coverage, was not listed. 

       However,  the  defendants‐counter‐claimants  contend  that  because  the 

businessowners policy did not apply (due to an exclusion, of which notice had to 

be  timely),  the  umbrella  policy  nevertheless  applied  as  a  “drop  down”  policy. 

They rely on the following language from section I(A)(1)(a): “We will have the . . 

.  duty  to  defend  the  insured  against  any  ‘suit’  seeking  damages  .  .  .  when  the 

‘underlying  insurance’  does  not  provide  coverage.”  But  that  subparagraph  also 

states: “However, we will have no duty to defend the insured against any ‘suit’ 

seeking damages for ‘bodily injury’ or ‘property damage’ to which this insurance 




                                                 17 

        
does  not  apply.”4 And  the  umbrella  policy’s  definition  of  “[c]overed  auto”  is 

“only  those  ‘autos’  to  which  ‘underlying  insurance’  applies.”  Because  the 

underlying  insurance,  the  businessowners  policy,  does  not  apply  to  an  owned 

auto,  the  umbrella  policy  also  does  not  apply.  Referring  to  the  scope  of  the 

umbrella  policy,  the  District  Court  acknowledged  that  “the  Risen  van  is  not  a 

‘covered auto.’” 

                                                                       Conclusion 

        Because  neither  the  businessowners  policy  nor  the  umbrella  policy 

provides coverage, the judgment of the District Court is reversed. 




                                                                    

         Similarly, the umbrella policy’s payment obligation provides: ”We will pay on 
        4

behalf  of  the  insured  the  ‘ultimate  net  loss’  in  excess of  the  ‘retained  limit’  because  of 
‘bodily injury’ or ‘property damage’ to which this insurance applies.” 


                                                                           18